In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  11-­‐‑1565  
UNITED  STATES  OF  AMERICA,  
                                                                Plaintiff-­‐‑Appellee,  
                                          v.  

HENRY  R.  BROWN,  
                                                           Defendant-­‐‑Appellant.  
                          ____________________  

                Appeal  from  the  United  States  District  Court  
                   for  the  Eastern  District  of  Wisconsin.  
                 No.  06-­‐‑CR-­‐‑327  —  C.N.  Clevert,  Jr.,  Judge.  
                          ____________________  

     ARGUED  NOVEMBER  4,  2013  —  DECIDED  MARCH  4,  2014  
                  ____________________  

    Before  EASTERBROOK,  KANNE,  and  TINDER,  Circuit  Judges.  
      EASTERBROOK,   Circuit   Judge.   A   jury   convicted   Henry  
Brown   of   conspiring   to   distribute   more   than   five   kilograms  
of  cocaine.  Brown’s  recidivism  led  the  judge  to  sentence  him  
to   life   imprisonment.   His   principal   contention   on   appeal   is  
that   the   court   should   have   prevented   the   prosecutor   from  
introducing  evidence  traceable  to  information  gleaned  from  
a  GPS  (Global  Positioning  System)  monitor  that  investigators  
attached   to   a   car   in   2006.   The   Supreme   Court   held   in   2012  
2                                                                No.  11-­‐‑1565  

that  the  intrusion  on  the  property  interest  of  a  car’s  owner  is  
a  “search,”  valid  only  if  reasonable.  United  States  v.  Jones,  132  
S.  Ct.  945  (2012).  Brown  maintains  that  employing  GPS  loca-­‐‑
tion   services   is   reasonable   only   with   the   support   of   a   war-­‐‑
rant  issued  on  probable  cause.  
     Jones   did   not   hold—though   five   Justices   suggested   in  
concurring  opinions—that  monitoring  a  car’s  location  for  an  
extended  time  is  a  search  even  if  the  car’s  owner  consents  to  
installation  of  the  GPS  unit,  so  that  no  property  rights  have  
been   invaded.   132   S.   Ct.   at   954–57   (Sotomayor,   J.,   concur-­‐‑
ring),  957–64  (Alito,  J.,  concurring,  joined  by  Ginsburg,  Brey-­‐‑
er  &  Kagan,  JJ.).  An  extension  of  Jones  along  the  concurring  
opinions’   lines   is   essential   to   Brown’s   position,   since   this  
GPS   unit   was   installed   without   a   trespass.   A   Jeep’s   owner  
decided  to  cooperate  with  the  police  in  their  investigation  of  
his  confederates  and  authorized  the  attachment  of  a  tracker.  
The  police  thought  that  this  step  is  as  permissible  as  asking  
their  informant  to  wear  a  concealed  recording  or  broadcast-­‐‑
ing  device;  Brown,  by  contrast,  maintains  that  monitoring  a  
GPS   locator   requires   probable   cause   and   a   warrant   even   if  
monitoring   an   informant’s   wire   does   not.   We   bypass   that  
question,   as   well   as   other   issues   such   as   whether   a   person  
using   someone   else’s   car   (or   that   person’s   co-­‐‑conspirator)  
can   protest   the   use   of   evidence   derived   from   a   device   that  
shows  no  more  than  the  car’s  location.  No  matter  how  these  
substantive   issues   come   out,   it   would   be   inappropriate   to  
use  the  exclusionary  rule  to  suppress  evidence  derived  from  
this   GPS   locator   before   the   Supreme   Court’s   decision   in  
Jones.  Until  then,  precedent  would  have  led  reasonable  offic-­‐‑
ers  to  believe  that  using  GPS  to  track  a  car’s  location  was  not  
a  search.  
No.  11-­‐‑1565                                                                    3  

     The   exclusionary   rule   is   designed   to   deter   violations   of  
the   fourth   amendment.   The   Supreme   Court   has   concluded  
that   the   slight   deterrent   benefit   of   excluding   evidence   de-­‐‑
rived  from  searches  that  were  proper  when  conducted—but  
held  to  be  invalid  in  light  of  later  precedent—does  not  justify  
the  injury  to  the  public  weal  when  criminals  go  unpunished.  
Davis   v.   United   States,   131   S.   Ct.   2419,   2423–24   (2011),   an-­‐‑
nounced   this   rule:   “searches   conducted   in   objectively   rea-­‐‑
sonable  reliance  on  binding  appellate  precedent  are  not  sub-­‐‑
ject   to   the   exclusionary   rule”   even   if   that   precedent   is   later  
held   to   be   incorrect.   Before   Jones,   “binding   appellate   prece-­‐‑
dent”  in  this  circuit  had  established  that  installation  of  a  GPS  
device,  and  the  use  of  the  location  data  it  produces,  are  not  
within  the  scope  of  the  fourth  amendment.  See  United  States  
v.  Garcia,  474  F.3d  994  (7th  Cir.  2007);  United  States  v.  Cuevas-­‐‑
Perez,   640   F.3d   272   (7th   Cir.   2011).   It   appears   to   follow   that  
the   exclusionary   rule   does   not   apply   to   the   acquisition   of  
GPS  location  data,  within  the  Seventh  Circuit,  before  Jones.  
    That   proposition   would   be   straightforward   if   the   evi-­‐‑
dence  had  been  derived  from  a  GPS  device  after  February  2,  
2007,   when   Garcia   created   the   “binding   precedent”   for   this  
circuit.  See,  e.g.,  United  States  v.  Sparks,  711  F.3d  58  (1st  Cir.  
2013);   United   States   v.   Andres,   703   F.3d   828   (5th   Cir.   2013);  
United  States  v.  Pineda-­‐‑Moreno,  688  F.3d  1087  (9th  Cir.  2012);  
United  States  v.  Ransfer,  2014  U.S.  App.  LEXIS  1669  (11th  Cir.  
Jan.  28,  2014).  All  of  these  decisions  conclude  that  Davis  fore-­‐‑
closes  the  use  of  the  exclusionary  rule  for  pre-­‐‑Jones  monitor-­‐‑
ing  that  had  the  blessing  of  circuit-­‐‑level  precedent.  
    But  the  GPS  data  that  led  to  the  evidence  at  Brown’s  trial  
was  acquired  in  2006.  He  contends  that  there  was  no  “bind-­‐‑
ing   appellate   precedent”   in   2006   and   that   the   exclusionary  
4                                                                  No.  11-­‐‑1565  

rule  therefore  is  available.  He  relies  on  United  States  v.  Mar-­‐‑
tin,   712   F.3d   1080   (7th   Cir.   2013),   which   doubted   whether  
Davis   applies   to   pre-­‐‑Jones   GPS   data   within   the   states   of   the  
Eighth   Circuit,   which   lacked   any   decisions   comparable   to  
Garcia   and   Cuevas-­‐‑Perez.   A   panel   of   the   Third   Circuit   lent  
support   to   Brown’s   position   by   holding   that   Davis   is   irrele-­‐‑
vant  to  pre-­‐‑Jones  GPS  data  within  the  Third  Circuit’s  territo-­‐‑
ry,  precisely  because  it  had  not  held  (before  Jones)  that  using  
GPS  to  reveal  a  car’s  location  was  not  a  search.  United  States  
v.  Katzin,  732  F.3d  187  (3d  Cir.  2013).  
     Martin   ruminated   about   the   effect   of   Davis   but   did   not  
produce   a   holding   on   that   score   because   the   panel   found  
that  the  GPS  unit  was  only  remotely  related  to  the  contested  
evidence.  Katzin  has  been  vacated  on  the  grant  of  rehearing  
en   banc.   2013   U.S.   App.   LEXIS   24722   (3d   Cir.   Dec.   12,   2013).  
And  United  States  v.  Aguiar,  737  F.3d  251  (2d  Cir.  2013),  disa-­‐‑
greeing   with   the   Third   Circuit’s   panel,   squarely   holds   that  
Davis  covers  pre-­‐‑Jones  GPS  monitoring  in  a  jurisdiction  that,  
like  the  Third  and  Eighth  Circuits,  did  not  have  local  prece-­‐‑
dents.   Aguiar   concludes   that   for   the   purpose   of   Davis   the  
“binding  appellate  precedent”  is  supplied  by  United  States  v.  
Knotts,  460  U.S.  276  (1983),  and  United  States  v.  Karo,  468  U.S.  
705   (1984),   both   of   which   long   predate   the   monitoring   to  
which  Brown  objects.  
    Knotts  holds  that  monitoring  a  signal  from  a  “beeper”—a  
radio  that  transmits  a  signal  whose  location  may  be  derived  
via   triangulation—is   not   a   search.   A   GPS   unit   used   in   law  
enforcement   transmits   or   stores   its   own   location;   triangula-­‐‑
tion  by  the  police  is  not  required;  but  the  information  the  po-­‐‑
lice  obtain  is  the  same  no  matter  which  technology  they  use.  
Karo  adds  that  the  installation  of  a  beeper  is  not  a  search,  or  
No.  11-­‐‑1565                                                                    5  

at  least  does  not  require  probable  cause  or  a  warrant,  if  the  
owner   of   the   property   into   which   the   beeper   is   placed   con-­‐‑
sents,  even  if  the  beeper  then  is  used  to  monitor  the  location  
of   someone   who   did   not   consent.   We   concluded   in   Garcia  
and   Cuevas-­‐‑Perez   that   Knotts   and   Karo   jointly   show   that  
tracking   a   car’s   location   by   GPS   is   not   a   search   no   matter  
how  long  tracking  lasts.  We  earlier  held  in  Garcia,  relying  on  
those  two  decisions,  that  installation  of  the  GPS  locator  does  
not   come   within   the   fourth   amendment   because   it   does   not  
interfere  with  the  vehicle’s  use  in  transportation.  Jones  rejects  
that   understanding   but   states   that   the   holding   of   Karo   con-­‐‑
cerning   devices   installed   with   consent   “is   perfectly   con-­‐‑
sistent  with  the  one  we  reach  here.”  132  S.  Ct.  at  952.  
     Because  the  GPS  unit  that  played  a  role  in  the  gathering  
of  evidence  against  Brown  was  installed  with  the  consent  of  
the   Jeep’s   owner,   Knotts   and   Karo   are   “binding   appellate  
precedent”  for  the  purpose  of  Davis.  It  may  well  be  that  five  
Justices   (those   who   joined   the   two   concurring   opinions   in  
Jones)   are   prepared   to   hold   that   long-­‐‑term   monitoring   of   a  
GPS  tracker  is  a  search,  even  if  installation  has  the  imprima-­‐‑
tur   of   the   vehicle’s   owner,   but   Jones   did   not   reach   that   con-­‐‑
clusion,  and  as  of  2006  Karo  supported  the  device’s  installa-­‐‑
tion,  while  Knotts  meant  that  the  monitoring  was  not  within  
the   fourth   amendment’s   scope.   If   those   conclusions   are  
wrong,  the  Supreme  Court  has  yet  to  hold  so,  so  Knotts  and  
Karo   provided   solid   ground   for   objectively   reasonable   reli-­‐‑
ance  by  the  police.  
      That  conclusion  makes  it  unnecessary  to  decide  whether  
this  circuit  will  follow  Aguiar  in  holding  that  Davis  governs  
all   pre-­‐‑Jones   GPS   tracking.   How   Davis   applies   to   non-­‐‑
consensual  installation  before  February  2,  2007,  when  Garcia  
6                                                                  No.  11-­‐‑1565  

was   released,   remains   an   open   question   here.   But   with   the  
panel   decision   in   Katzin   having   been   vacated,   all   of   the   ex-­‐‑
tant   appellate   precedent   is   on   the   side   of   applying   Davis.  
There   is   legitimate   debate   about   whether   precedent   from  
Circuit   A   could   be   deemed   “binding”   (for   the   purpose   of  
Davis)   when   the   search   occurs   in   Circuit   B,   where   the   issue  
remains  unresolved.  Still,  police  and  the  FBI  (or  the  lawyers  
advising   them)   often   rely   on   precedent   from   one   circuit  
when  another  has  yet  to  address  a  question.  One  can  doubt  
that  much  deterrence  is  to  be  had  from  telling  the  police  that  
they   are   not   entitled   to   rely   on   decisions   issued   by   several  
circuits,   just   because   the   circuit   covering   the   state   in   which  
an   investigation   is   ongoing   lacks   its   own   precedent.   If   the  
question  were  whether  police  who  installed  a  GPS  locator,  in  
reliance   on   Circuit   A’s   precedent,   could   be   ordered   to   pay  
damages  when,  years  later,  Circuit  B  disagreed  with  Circuit  
A,   the   answer   would   be   no.   It’s   hard   to   see   why   the   exclu-­‐‑
sionary  rule  should  be  handled  differently.  But  that’s  a  ques-­‐‑
tion  for  another  day.  
   Brown   makes   three   other   arguments,   none   of   which   re-­‐‑
quires  extended  discussion.  
      Kevin   Arms   owned   the   Jeep   in   which   the   GPS   unit   had  
been   installed.   He   alerted   police   one   day   that   Troy   Lewis  
was  driving  the  Jeep  to  Milwaukee  with  10  kilograms  of  co-­‐‑
caine   for   Arms   and   his   confederates   (including   Brown).   A  
GPS   device   does   not   reveal   a   vehicle’s   contents,   but   it   may  
have  been  used  to  locate  the  Jeep,  which  was  stopped  in  Ra-­‐‑
cine.  Police  found  10  kilograms  of  cocaine,  just  as  Arms  said  
they   would.   And   Lewis,   like   Arms,   flipped   after   being  
caught;   he   testified   against   Brown   at   trial.   Brown   proposed  
to   cross-­‐‑examine   Lewis   about   a   1995   conviction;   the   district  
No.  11-­‐‑1565                                                                   7  

judge   curtailed   this   cross-­‐‑examination   under   Fed.   R.   Evid.  
403,  ruling  that  it  would  take  the  trial  too  far  afield.  That  was  
not   an   abuse   of   discretion.   The   right   to   cross-­‐‑examine   wit-­‐‑
nesses  is  not  unlimited;  it  suffices  if  the  judge  allows  the  ac-­‐‑
cused  to  explore  a  witness’s  background  and  potential  bias.  
The   judge   allowed   the   defense   that   latitude   and   acted   rea-­‐‑
sonably  in  concluding  that  diverting  the  trial  into  an  investi-­‐‑
gation  of  a  mid-­‐‑1990s  drug  enterprise,  operating  eight  years  
before   the   outset   of   the   conspiracy   with   which   Brown   was  
charged,  could  confuse  the  jury.  That’s  an  adequate  basis  for  
invoking   Rule   403.   See,   e.g.,   United   States   v.   Smith,   454   F.3d  
707,  714  (7th  Cir.  2006).  
     The   second   dispute   concerns   evidence   that   Brown   fled  
from   the   police   when   they   tried   to   arrest   him.   (The   flight  
was   a   high-­‐‑speed   car   chase,   but   details   do   not   matter.)   The  
district   judge   allowed   the   jury   to   infer,   from   that   flight,  
Brown’s   consciousness   of   his   own   guilt.   He   maintains   that  
he   did   not   know   that   he   was   under   investigation;   if   so,   it  
would   be   inappropriate   to   infer   from   the   flight   any   mental  
state   other   than   unwillingness   to   be   in   custody.   See   United  
States   v.   Russell,   662   F.3d   831,   850   (7th   Cir.   2011).   But   the  
prosecution   introduced   evidence   that   a   search   warrant   had  
been   executed   at   the   residence   of   Brown’s   brother   Randye  
the  week  before,  and  that  during  the  search  the  officers  said  
that  they  were  looking  for  Brown,  for  whom  an  arrest  war-­‐‑
rant  had  been  issued,  as  part  of  an  investigation  into  the  dis-­‐‑
tribution   of   cocaine.   The   jury   was   entitled   to   conclude   that  
Brown   and   his   brother   were   in   contact;   Brown   fled   in  
Randye’s  car.  
   Finally,   Brown   contends   that   the   district   judge   should  
not   have   admitted   an   affidavit   from   attorney   Jack   Rimland  
8                                                                No.  11-­‐‑1565  

attesting   that   a   receipt   for   $10,000   found   in   a   search   of  
Brown’s   residence   was   a   business   record—in   other   words,  
that  Rimland  had  issued  the  receipt  to  Brown  as  payment  for  
legal   services.   He   allows   that   if   the   receipt   was   a   business  
record   it   was   admissible   under   Fed.   R.   Evid.   803(6)   and  
902(11),   and   was   relevant   to   the   prosecution’s   case,   but  
maintains  that  the  affidavit  was  hearsay  and,  since  Rimland  
did  not  testify,  violated  the  confrontation  clause  of  the  sixth  
amendment.  (The  receipt,  by  contrast,  is  not  testimonial  and  
is  outside  the  scope  of  the  confrontation  clause.  On  the  defi-­‐‑
nition  of  “testimonial”  materials,  see  Michigan  v.  Bryant,  131  
S.  Ct.  1143  (2011).  The  affidavit  likewise  was  not  testimonial,  
see  United  States  v.  Ellis,  460  F.3d  920,  923–24  (7th  Cir.  2006).)  
    The  district  judge  should  not  have  allowed  the  jury  to  see  
Rimland’s  affidavit,  which  in  addition  to  being  hearsay  was  
not  relevant  to  any  issue  in  the  prosecution.  Its  only  function  
was  to  get  the  receipt  into  evidence.  The  prosecutor,  the  de-­‐‑
fense   attorney,   and   the   judge   all   appear   to   have   assumed  
that  the  jury  needed  the  affidavit  in  order  to  decide  whether  
the  receipt  is  a  business  record.  Yet  judges,  not  juries,  decide  
whether  evidence  is  admissible,  and  for  the  purpose  of  that  
decision   the   hearsay   rule   does   not   apply.   See   Fed.   R.   Evid.  
104(a).   The   judge   should   have   decided   for   himself   whether  
the   receipt   is   a   business   record   (which   it   is)   and,   having  
made   that   decision,   allowed   only   the   receipt   into   the   trial  
record.  
    Although   the   affidavit   should   not   have   been   admitted,  
the   error   was   harmless   precisely   because   it   served   only   to  
pin  down  the  status  of  the  receipt.  If  the  judge  had  followed  
Rule   104(a)   and   used   the   affidavit   outside   the   jury’s   pres-­‐‑
ence,  the  receipt  still  would  have  been  admitted,  for  whatev-­‐‑
No.  11-­‐‑1565                                                        9  

er  value  it  had.  The  affidavit  did  not  make  matters  worse  for  
Brown  and  so  does  not  entitle  him  to  a  new  trial.  
                                                             AFFIRMED